Jack Stanislaw, J.
Upon this application for a temporary injunction to restrain the Department of Public Works of the State of New York from erecting a traffic signal supporting pole in a position which allegedly would interfere with plaintiff’s business, defendants argue that the court lacks jurisdiction. The relief requested, an injunction first temporary and then permanent, is obviously equitable in nature. For this reason, the defendants’ motion to dismiss the proceeding for lack of jurisdiction must be sustained, the cases heretofore being consistent in upholding the immunity of the State from suit unless specifically it be waived as to actions against it in equity. (Psaty v. Duryea, 306 N. Y. 413; Whitmier & Ferris Co. v. New York State Thruway Auth., 39 Misc 2d 919; Benz v. New York State Thruway Auth., 9 N Y 2d 486; Security Nat. Bank of Long Is. v. Sabatelli, 38 Misc 2d 503; Ruth v. Graceform-Camlin Corset Co., 3 Misc 2d 787; Glassman v. Glassman, 309 N. Y. 436.)